DETAILED ACTION
 This Final Office action is in response to Applicant’s RCE filing on 09/01/2021.  Claims 4-7 and 9 are currently pending.  The earliest effective filing date of the present application is 04/16/2014.  The examiner notes that Applicant’s Petition was again dismissed on 09/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0186966 to Holman et al. (“Holman”) in view of U.S. Pat. No. 5,429,831 to Williams et al. (“Williams”).
With regard to claim 4, Holman discloses the claimed method/system for a customer to place a request for pet food kibbles 15containing the specific nutritional requirements of a pet comprising:  
16A. providing a customer computing system including an EDIS with a communications port (see Fig. 3A, where 10a or “Customized Food Preparation System” is the customer computing system as the customer can process data on this system, where this includes an EDIS at e.g. Fig. 3A, 340 Memory, with communications port at e.g. Fig. 3A 350 and 360; see [0156], “For instance, the user information obtaining module 302* of the customized food preparation system 10a or 10b of FIG. 3A or 3B (or of the network control system 12a or 12b of FIG. 3D or 3E) acquiring at least a portion of the user information from the one or more devices associated with the at least one of the one or more users by acquiring or obtaining at least a portion of the user information from one or more of a credit card, a smart card, and/or a mobile computing device (e.g., a smartphone, a tablet computer, a laptop, and so forth) associated with the at least one of the one or more users.);  
17B. A means for the customer computing system to communicate 18electronically with EDIS of an Enhancement Device with communication port (see [0158] where the user device can communicate with food system over the internet, for instance; [0159]; [0199]; [0237]; see Fig. 3D Communication System 350 and User Proximity Detecting Module 308);  
19C. A means for the EDIS to store and use the information provided by 20the customer computing system to prepare the requested pet food (see Fig. 3D Memory 340). 

Where EDIS receives customer input via communications port (e.g. [0114] regarding the customization options such as ingredient options, food item integrity preferences (e.g., ingredients of a customized food item being tested to be free of antibiotics, etc.));
Where the EDIS communicates via communication port to food dispenser a predetermined amount of ingredients to dispense, where the ingredients can be dry or wet (see Fig. 2A, [0118], [0121] where all of this information listed in communicated to the customized food dispenser from the EDIS that received the customized information from the user; the examiner notes that [0121] states that the customized food dispenser can dispense dry (e.g. salt) or wet products (e.g. gravy); see [0121-125]);
A tumbler (see e.g. Fig. 2A, 202A where the contents of the customized food dispenser are tumbled in the container or 202a).
However, Holman does not explicitly disclose a tumbler where the wet and dry products are added together in the container, the wet and dry and kibbles are mixed together in the tumbler, and rotating the tumbler downward to allow the kibbles mixed with at least one liquid enhancer or one dry enhancer to flow into a pet food container.  Further, Holman does not disclose a liquid mixing container sitting upon a scale.  
Williams teaches at e.g. Figs. 1-2; col. 4; col. 5; col. 6; and other portions of the text that describe such tumbling procedure that it would have been obvious to one of ordinary skill in the food processing art to include a tumbler, where a predetermined amount of dry and wet items can be added to be mixed in the tumbler (see e.g. col. 4 at 

    PNG
    media_image1.png
    149
    299
    media_image1.png
    Greyscale
), where this is beneficial in order to properly marinate a food item with dry and wet items, as shown in Williams.  See Fig. 2, where the items in the tumbler are rotated in a downward fashion at Fig. 2, 16 arrow.  See Fig. 1, 50, Freezer, where the products are placed into container for storage, such as a container that that is “ready-to-oven-heat chicken.”  See col. 8, lines 28-46, where the marinade solution consisting of 
Therefore, it would have been obvious to one of ordinary skill in the food processing art at the time of filing to modify Holman to include a tumbler, where a predetermined amount of dry and wet items can be added to be mixed in the tumbler, where this is beneficial in order to properly marinate a food item with dry and wet items, as shown in Williams.   

219.	With regard to claim 5, Holman further discloses where the customer computing system is a 22personal computing device and electronically communicated therewith (see [0156], “smartphone, a tablet computer, a laptop, and so forth.”).  

	With regard to claim 6, Holman further discloses where the customer computing system is a-8- smart phone and communicating therewith (see [0156], “smartphone, a tablet computer, a laptop, and so forth.” (emphasis added)).  

	With regard to claim 7, Holman further discloses where the means to communicate with the EDIS 3is the Internet (see [0158] where the user device can communicate with food system over the internet, for instance; [0159]; [0199]; [0237]; see Fig. 3D Communication System 350 and User Proximity Detecting Module 308).  

	With regard to claim 9, Holman further discloses where the liquid is sprayed onto the item (see e.g. Fig. 2A where the customized food dispenser 202a sprays the ingredients onto plate packaging, see where the ingredients can be dry foods such as salt sugar etc. at [0221]).  Williams also teaches at the portions cited in the rejection of claim 4.  
 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687